DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II (a prosthetic knee) in the reply filed on 04/08/22 is acknowledged.
Claims 1 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/22.

Claim Objections
Claims 9, 1-8 and 11-12 are objected to because of the following informalities:  
Claim 9 is objected to for having the phrase “a valve body, which can be brought…in which the fluid connection is blocked” be grammatically incorrect and somewhat difficult to make sense of. The Examiner suggests rearranging the phrases within the paragraph so that the claim’s grammar is more correct. 
Claim 3 is objected to for claiming a circumference section is “smaller than 240” when it is believed something is missing after 240 (e.g. “degrees”). 
Further, the claim refers to “incoming fluid” when it is unclear whether this is the same fluid or not as the fluid recited in claim 9. 
Claim 6 is objected to again for referring to “fluid” when it is unclear whether this is the same or a different fluid from that mentioned in claim 9. 
Claim 8 is objected to for referring to fluid when it is unclear whether it is referring to the same fluid as in claim 9. 
Remaining claims are objected to for depending on an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite for referring to “a housing” but it is unclear what has the housing (e.g. the claimed knee, the valve, something else). 
Claim 10 is indefinite for referring to “the flux” with improper antecedent basis. Further, it is unclear what it means for there to be flux between the lower part and the valve, since there isn’t any fluid flow established with relation to the lower part.
Claim 11 is indefinite for referring to the first and second components of the lower part comprising “a switch mechanism” which allows the switch pin to be activated when a force acts on the lower part. It is unclear whether the “switch mechanism” of this claim and the “switch pin” of claim 4, from which this depends, are the same, different, or related in some way. 
Further, there is improper antecedent basis for “the pitch line”, and also unclear what a “pitch line of said force” is. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “switch mechanism” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder (“mechanism” is modified by a word (switch), which is ambiguous regarding whether it conveys structure or function. The claim likewise depends from a claim which refers to a switch pin which receives actuation by this switch mechanism somehow, but it appears the switch mechanism and switch pin might actually be the same thing. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigler (EP2000714A2) in view of Martin et al. (DE 102007032090) hereinafter known as Martin.
Regarding claim 9 Bigler discloses:
a valve (10) comprising an inlet (14) connected to an outlet (16) via a fluid connection (Fig 2), the valve including a valve body (12.3) which can be brought into a first position by displacing it along a displacement direction in which the fluid connection is blocked (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Bigler discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See also Figure 1), and a second position in which the fluid position is open (This is also stated as a “functional limitation” (See explanation above). See also Figure 2),
wherein the inlet is designed and arranged such that when a fluid enters through the inlet it exerts a total force (F) on the valve body (12.3) that at least also acts in a force direction perpendicular to the displacement direction when the valve body is in the first position (Figures 1-2);
but is silent with regards to the valve being located within a prosthetic knee joint’s hydraulic arrangement, and including an extension chamber and flexion chamber.
However, regarding claim 9 Martin teaches wherein a valve is located within a hydraulic arrangement of a prosthetic knee joint (Figures 5-6; [0001]), and includes an extension chamber connected to a valve outlet (Figures 1a-b item 14) and a flexion chamber connected to a valve inlet (Figures 1a-b item 20). Bigler and Martin are involved in the same field of endeavor, namely hydraulic valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Bigler so that it is located within the knee of Martin in order to apply a known hydraulic valve arrangement into a hydraulic prosthetic knee, thereby taking advantage of a known valve arrangement. See MPEP 2143(I)(b). 
Regarding claim 2 the Bigler Martin Combination teaches the knee of claim 9 substantially as is claimed,
wherein Bigler further discloses the valve body rests on a housing wall in the force direction (11).
Regarding claim 3 the Bigler Martin Combination teaches the knee of claim 9 substantially as is claimed,
wherein Bigler further discloses the inlet is designed in a way such that incoming fluid flows towards the valve body along a section of its circumference which is smaller than 240 (deg) (Figures 1-3 the shape of the valve body 12.3 is understood to be shaped such that the flow extending towards the inlet is smaller than 240 degrees. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have viewed the figures and disclosure of Bigler and understood the obviousness of having the incoming fluid extend about halfway around the circumference of the valve (e.g. 180 degrees) and also leave the valve on the other half of the valve circumference.).
Regarding claim 7 the Bigler Martin Combination teaches the knee of claim 9 substantially as is claimed,
wherein Martin further teaches a valve body can be spring-loaded towards a first position (36; [0050]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knee of the Bigler Martin Combination so that the valve body is spring loaded such as is taught by Martin in order to provide a bias to the valve body, thereby ensuring the valve is located in the desired position at the right point in the gait, thereby ensuring the hydraulic valve of Bigler works appropriately in Martin’s knee.

Regarding claim 4 the Bigler Martin Combination teaches the knee of claim 9 substantially as is claimed,
wherein Martin further teaches the valve comprises a switch pin (44), the activation of which enables the movement of the valve body from the first position to the second position (this is stated as a “functional limitation” of the switch pin (see explanation above). See also [0050]-[0051]).). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knee of the Bigler Martin Combination so that the valve body is spring loaded capable of actuation by a switch pin such as is taught by Martin in order to provide a bias to the valve body, thereby ensuring the valve is located in the desired position at the right point in the gait and also changeable throughout the gait, thereby ensuring the hydraulic valve of Bigler works appropriately in Martin’s knee.
Regarding claim 5 the Bigler Martin Combination teaches the knee of claim 4 substantially as is claimed,
wherein Martin further teaches the valve comprises a switch spring (36) which is configured to transfer a force from the switch pin to the valve body when the switch pin is activated (this is stated as a “functional limitation” of the switch spring (see explanation above).). See also the rejection/reasoning for this modification in the rejection to claim 7 above.
Regarding claim 6 the Bigler Martin Combination teaches the knee of claim 5 substantially as is claimed,
wherein Martin further teaches the switch spring is selected such that the force transferred from the switch spring to the valve body is not sufficient to move the valve body from the first position into the second position when the valve body is subjected to a flow of fluid via the inlet, the fluid pressure being about 1 bar (see Figure 2a-b the flow of fluid would not allow the valve body to move left/right without actuation from the pin 44 to overcome the spring 36 force).
Regarding claim 10 the Bigler Martin Combination teaches the knee of claim 5 substantially as is claimed,
wherein Bigler further discloses the knee joint features an upper part (Figure 5 item 60) and a lower part (Figure 5 item 66), and the switch spring is arranged in the flux between the lower part and the valve (Figure 5).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigler and Martin as is applied above, further  in view of Chen et al. (US 20050027370 A1) hereinafter known as Chen.
Regarding claim 8 the Bigler Martin Combination teaches the knee of claim 9 substantially as is claimed,
but is silent with regards to the valve including a throttle outlet.
However, regarding claim 8 Chen teaches the inclusion of a throttle outlet within a hydraulic system (Abstract; Figure 6 item 531, 531’) such that fluid flowing in through an inlet leaves the valve at least also through the throttle outlet regardless of the position of the valve body (Figure 6 of Chen shows a throttle present throughout the system in order to ensure throttle access is allowed no matter what position the valve body is in). Bigler and Chen are involved in the same field of endeavor, namely hydraulic systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knee of the Bigler Martin Combination so that there is an throttle outlet as is taught by Chen in order to ensure the flow rate of pressure within the hydraulic system is able to be regulated in order to allow adjustments for fast/slow walking.  



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigler and Martin as is applied above, further  in view of Boedner et al. (US 20160235558 A1) hereinafter known as Boedner.
Regarding claim 11 the Bigler Martin Combination teaches the knee of claim 4 substantially as is claimed,
wherein Martin further discloses the knee joint comprises a lower part with a first component (Figure 5 item 66),
but is silent with regards to the knee joint also including a second component so that they swivel about a control axis.
However, regarding claim 11, as is best understood, Boedner teaches a prosthetic leg in which a hydraulic knee joint includes a lower part (Figure 3) with a first component (Figure 3 item 34) and a second component (Figure 3 item 36/38) mounted to one another such that they can be swiveled about a control axis (Figure 3 item 33). so that the pitch line of said force can extend in front of the control axis (as is best understood, a pitch line of force can vary as the leg moves).
Bigler and Boedner are involved in the same field of endeavor, namely hydraulic valve configurations. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knee of the Bigler Martin Combination so that the lower part includes two components moveable relative to one another in order to modify the lower leg of the Combination so that it includes two lower leg components such as is taught by Boedner in order to create the necessary connection between the actuator/damper and pylon which connects to a foot, which can allow the adjustment of the angle of the knee as is described in Martin.
Further, regarding claim 11 the Combination is understood to teach that the switch mechanism of the Combination (See the rejection/explanation to claims 4-5 above) is able to activate the force on the lower part to adjust the pitch line as above, since the hydraulic/valve configuration is the system which controls the flexion/extension and thus would move the lower part around the knee joint (thus changing the pitch line of force).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/14/22